DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Pre-form 202 (Fig. 2A) and Pre-form 1002 (Fig. 10) are labeled as hexagonal in [00034] and [00042] of the specification respectively. The figures and claim 1 show and state the pre-form is one half of a hexagon. The specification should be amended to indicate the half hexagon shape. 
Improper grammar for the term “flare” in which flare is a noun or a verb and is used in [0035] as an adjective. “Flare” should be “flared”. 
Appropriate correction is required.

Claim Objections
Claim 1, 5, 8, and 12 are objected to because of the following informalities:  
In claim 1, “a first outer tube tube-sleeve” and “a second outer tube tube-sleeve” are introduced, and the following instances omit the second “tube” or lack the hyphen between “tube-sleeve”.
In claim 5, “a first flare portion” and “a second flare portion” should be “a first flared portion” and “a second flared portion”, similar to claim 10/12 and [00046].
In claim 8, “the step of applying high temperature tape” should be “a step of applying a high temperature tape”
Claim 12 recites the term “first/second outer tube tube sleeve”. The Examiner requests that the second usage of tube be amended to “tube-sleeve” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 10 recite the term “said first/second outer tube” which lacks antecedent basis. Examiner interprets as “first/second outer tube tube-sleeve” that was introduced in claim 1.
Claim 8 is indefinite in the method steps as to when the step of applying a high temperature tape occurs within the method steps of claim 1. [00051] of the specification teaches that the Teflon tape is added some time before drawing and removed before entering the furnace. Applicant should also include the removal step as described in the specification to not burn and contaminate the product in the furnace.
The term “high temperature tape” in claim 8 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the limitation of “the step of providing a flared end on said first outer tube”. Applicant should include when this step occurs with regard to the steps in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and further in view of Pan et al (CN-202849258-U, English translation provided by Google Patents).
Regarding claim 1, Taru teaches of a method of fabricating glass canes [0029] comprising the steps of providing a pre-form that is one half of a hexagon (stacking jig 645, Fig. 6B [0039]), stacking an array of glass canes in said pre-form, wherein said glass canes have a cane length and wherein said array of glass canes has a first array end and a second array end opposite said first array end (ends of the preform [0046]). After the array ends are sealed, the array of glass canes is heated and drawn as fibres, reading on elongating the glass canes [0046].
Taru teaches of outer tube (jacket tube 650) that houses the array [0040]. Taru teaches of further sealing both ends of the array [0046], reading on crimping. Taru does not elaborate how they seal their jacket tube. In related glass tube sealing related art, Pan teaches of an external sealing inner sleeve top with inner sleeve 2 and silica tube 6 of top seal in Fig. 3, reading on outer tube tube-sleeve. Pan’s sleeve is seen to be shorter in length than that of the cane and placed at the array end. It would be obvious to one of ordinary skill in the art at the time of invention to seal the array ends of Taru with an outer tube tube-sleeve such as the one taught by Pan to ensure the arrangement of the glass canes.
Regarding Pan teaching of sealing one end of the array of glass canes, Taru teaches of sealing both ends of the array [0046]. It would be obvious in the combination of references that there be a first outer tube tube-sleeve and second outer tube tube-sleeve since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Regarding the moving and drawing step with a furnace, Taru teaches that the array of canes is subsequently drawn in a heat treatment [0046] with conventional fibre drawing techniques [0041]. It would be obvious to one of ordinary skill in the art that the array of canes is moved into a furnace in which conventional fibre drawing techniques are performed.

Regarding claim 2, according to modified Taru of claim 1, Pan teaches of drawing the optical fiber at a temperature of 1960°C which falls in the claimed range (p. 4/6).
 
    PNG
    media_image1.png
    73
    918
    media_image1.png
    Greyscale

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have the furnace at a temperature that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding claim 3 and 9, according to modified Taru of claim 1, Taru teaches of the array of glass canes to be comprised of multiple canes with preferably tubes that are filled with rods [0030].
Pan teaches of using hollow capillaries (p. 2/6).  It would be obvious to one of ordinary skill in the art at the time of invention that the stacking method is compatible with multiple hollow glass canes.

    PNG
    media_image2.png
    69
    913
    media_image2.png
    Greyscale


Regarding claim 8, according to modified Taru of claim 1, Taru teaches of wrapping the array of glass canes in Teflon tape [0045].


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and Pan et al (CN-202849258-U, English translation provided by Google Patents) as applied to claim 1, and further in view of Meinl et al (US-6349572-B1).
Regarding claim 10, according to modified Taru of claim 1, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2), but Pan is silent on flaring an end of the tube-sleeve.
In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 5, according to modified Taru of claim 1, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2). Pan is silent on flaring an end of the tube-sleeve.
In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding a second flared portion, Taru teaches of sealing both ends of the array [0046]. It would have been obvious to one having ordinary skill in the art at the time of invention was made to duplicate the flared shape on both tube-sleeves, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taru (US-20090218706-A1) and further in view of Pan et al (CN-202849258-U, English translation provided by Google Patents) and Meinl et al (US-6349572-B1).
Regarding claim 12, Taru teaches of a method of fabricating glass canes [0029] comprising the steps of providing a pre-form that is one half of a hexagon (stacking jig 645, Fig. 6B [0039]), stacking an array of glass canes in said pre-form, wherein said glass canes have a cane length and wherein said array of glass canes has a first array end and a second array end opposite said first array end (ends of the preform [0046]). After the array ends are sealed, the array of glass canes is heated and drawn as fibres, reading on elongating the glass canes [0046].
Taru teaches of outer tube (jacket tube 650) that houses the array [0040]. Taru teaches of further sealing both ends of the array [0046], reading on crimping. Taru does not elaborate how they seal their jacket tube.  In related glass tube sealing related art, Pan teaches of an external sealing inner sleeve top with inner sleeve 2 and silica tube 6 of top seal in Fig. 3, reading on outer tube tube-sleeve. Pan’s sleeve is seen to be shorter in length than that of the cane and placed at the array end. It would be obvious to one of ordinary skill in the art at the time of invention to seal the array ends of Taru with an outer tube tube-sleeve such as the one taught by Pan to ensure the arrangement of the glass canes.
Regarding Pan teaching of sealing one end of the array of glass canes, Taru teaches of sealing both ends of the array [0046]. It would be obvious in the combination of references that there be a first outer tube tube-sleeve and second outer tube tube-sleeve since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Regarding the tube-sleeves having a flared end, Pan shows the tube-sleeve to be tapered at the end after merging/sealing/crimping (Fig. 2), but Pan is silent on flaring an end of the tube-sleeve. In related bundling of optical fiber art, Meinl teaches of the tube-sleeve to have a tapered cavity to help compress the array (Col. 3 Line 41-46). It would be obvious to one of ordinary skill in the art to modify the tube-sleeve end to be a funneling shape such as a tapered cavity or a flared end help consolidate and crimp a structure consisting an arrangement of canes. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding the moving and drawing step with a furnace, Taru teaches that the array of canes is subsequently drawn in a heat treatment [0046] with conventional fibre drawing techniques [0041]. It would be obvious to one of ordinary skill in the art that the array of canes is moved into a furnace in which conventional fibre drawing techniques are performed. Pan teaches of drawing the optical fiber at a temperature of 1960°C which falls in the claimed range (p. 4/6).

    PNG
    media_image1.png
    73
    918
    media_image1.png
    Greyscale


Regarding claim 14, according to modified Taru of claim 12, Pan teaches of using hollow capillaries (p. 2/6).  It would be obvious to one of ordinary skill in the art at the time of invention that the stacking method is compatible with multiple hollow glass canes.

    PNG
    media_image2.png
    69
    913
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-3679384-A teaches of bundling tubes into a hexagonal shape
US-3294504-A, US-3713729-A, US-4329157-A, US-4984859-A, DE-10013482-A1, US-20080118212-A1 teach of bundling fiber ends in structures that can be interpreted as the claimed sleeves
US-3567549-A, US-3904343-A, US-4101303-A, US-5879425-A, US-5906037-A teach of using hexagonal pre-forms
US-3713729-A, US-4832722-A, GB-2283105-A teach of tapered or flared shape to consolidate an arrangement of fibers and rods.
US-20080087303-A1 bundled core rods for optical fiber preforms using a lathe structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741